371 U.S. 35 (1962)
KAVANAGH ET AL.
v.
BROWN, TREASURER OF MICHIGAN, ET AL.
No. 299.
Supreme Court of United States.
Decided October 22, 1962.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN.
Thomas M. Kavanagh and Eugene F. Black, appellants, pro se.
Frank J. Kelley, Attorney General of Michigan, Eugene Krasicky, Solicitor General, and Stanton S. Faville, Chief Assistant Attorney General, for appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.